                                                                         FILED
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                                                                         FEB 112020
                                                                        Clerk, US
                         MISSOULA DIVISION                                    o'r
                                                                       District  M Courts
                                                                       M1ssouta o ·ontana
                                                                                    1'11Sio n




JEFFREY FULLER,                                    CV 18-194-M-DWM

            Plaintiff,

      vs.                                                  ORDER

WELLS FARGO BANK, N.A.,

            Defendant.


     The parties having filed a stipulation for dismissal pursuant to Rule 41 (a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

     DATED this      ff   day ofFebruary, 2020.
